DOYLE, Judge,
dissenting.
I respectfully dissent.
The dispute in this case does not arise out of the confusion over the distinction between earning-loss benefits (for total or partial disability) and specific-loss benefits (majority p. 1285); the “confusion” arises over the clear distinction between what the parties agreed upon in the supplemental agreement, namely, a suspension, and what the majority has made that into, a termination.
The referee specifically found (finding 3), that the “claimant returned to work under the supplemental agreement with a partial disability of an undetermined amount. Therefore, compensation was suspended.” This finding was made in addition to a finding that specific loss benefits were made for the claimant’s loss of his fourth and fifth toes. The Board did not “assume” the claimant’s status at the time of the plant closing as the majority would have it (p. 1284); the Board merely accepted what the referee found and the parties had agreed upon. Accordingly, I would affirm the Board.
*520ORDER
NOW, this 7th day of May, 1993, the order of the Workmen’s Compensation Appeal Board, dated March 20, 1992, at No. A91-1739, is hereby reversed, and that part of the referee’s order that denied reinstatement of total disability of benefits to claimant is reinstated.